DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities:  
Claims 1-2, at sections a-b, should read “a frame…first” because at claim only one capital letter and a period at the end.  Appropriate correction is required.
Claim 2, at sections a-c, should read “providing a mask … providing an article…first, second…attaching… placing attaching” because at claim only one capital letter and a period at the end.  Appropriate correction is required.
Claim 3, at sections a-b, should read “a frame…a first, a second extensions” because at claim only one capital letter and a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 20recites “said article being manufactured via a molding process”, renders the claim indefinite because it is including both an apparatus and a method of making/manufacturing an article.
Claim 1, line 27, recites “but”
The term “but” in claim 1, line 27 is a relative term which renders the claim indefinite. The term “but” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1, line 12, recites the limitation "in its".  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 11, recites the limitation "in its".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2, lines 29-32, recites “a first loop and a second loop”, renders the claim indefinite because it is unclear the loops are belong to which parts, the article or the mask?
Claim 3, line 6, recites the limitation "in its".  There is insufficient antecedent basis for this limitation in the claim. 

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2020/0093212—hereinafter, Zheng).

Regarding claim 3, Zheng discloses an article (fig.7) for securing a mask to an associated user’s head, said article comprising: a frame (20), said frame comprising a single piece of plastic (par [0047]) configured into a generally oval shape (fig.1), further comprising a first arc (arm 21) and a second arc (arm 21) extending between first and second ends of said article (fig.1); said frame having a first or horizontal axis and a second or vertical axis (fig.1 shows a length is longer than a width); but does not discloses a functional limitation such as said horizontal axis is generally horizontally oriented when said article is being worn in its intended manner by the associated user and said vertical axis is generally vertically oriented when said article is being worn in its intended manner by the associated user.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the article of Zheng is configured to perform as the claimed invention, since the functional implications and statements of intended use does not positively recite a structural limitation, but instead requires an ability to so perform and/or function for that they are not deemed to impose any structural limitations distinguishable over the cited prior art.
 Furthermore, Zheng does not disclose said vertical axis being between 80 millimeters and 125 millimeters long, with the preferred length being 106 millimeters; said horizontal axis being between 180 millimeters and 300 millimeters long, with the preferred length being 212 millimeters.  However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to experiment with different length and width of the axis of the article in order to achieve an optimal configuration, since discovering the optimum or workable length/width of the article involves routine skill in the art.
Furthermore, Zheng further discloses a first and second extensions (27, 30 fig.5A); said extensions extending outwardly from said outward surface of said article; said first and second extensions having a top or outward surface which is generally circular; said extensions configured to selectively receive associated loops from an associated mask and to thereby secure the associated mask to the face of an associated user without the associated loops of the associated mask touching the associated ears of the associated user (fig.7).

Allowable Subject Matter
Claims 1-2 would be allowable if rewritten to overcome the objections and rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732